DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 & 18 are objected to because of the following informalities:  In Line 1 of each claim, the term “porous density” should be replaced with the term --pore density--based on the Applicant’s arguments in order to more clearly convey that the density of the pores is what is being recited. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations being interpreted under 35 U.S.C. 112(f) are as follows: “instrument engagement feature” (Claims 10 & 19). The specification describes the instrument engagement feature as ‘a tool receiving aperture’.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 at Lines 20-3 recites the limitation “wherein the inner perimeter surrounds the fusion aperture” which renders the claim indefinite as it is unclear which inner perimeter, or both, is/are being referred to since both the first endplate and second endplate each have an inner perimeter. For purposes of examination, the claim is being interpreted as “where each inner perimeter surrounds the fusion aperture”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (US PG Pub No. 2020/0289288) in view of Khandkar et al. (US PG Pub No. 2005/0177238).
Regarding Claim 1, Müller et al. discloses a surgical implant (implant 20, Figs. 1-8, Paragraph [0037-0050]), comprising: a first endplate (upper endplate 22, Fig. 1) including a first porous bone contacting surface (upper wire, lattice structure, or mesh 32, Fig. 3) having an average pore size (Paragraph [0042]); a second endplate (lower endplate 24, Fig. 1) including a second porous bone contacting surface (lower wire, lattice structure, or mesh 32, Fig. 3); a body (peripheral walls 26, 28, 20d & 20p, Fig. 6) positioned between the first endplate and the second endplate (Paragraphs [0039-0040]); and a fusion aperture (30, Fig. 1) extending through the first endplate, the second endplate, and the body (Fig. 6).
Müller et al. does not disclose that the body is porous with an average pore size that is greater than the average pore size of the first porous bone contacting surface.
Khandkar et al. discloses a porous intervertebral spacer (610, Figs. 10-13, Paragraph [0047]) made from a high strength porous ceramic (Paragraph [0048]) having a relatively high bio-mechanical strength and load bearing capacity, substantially equivalent to natural cortical bone (Paragraph [0012]), the spacer comprising an upper surface (top surface), a lower surface (bottom surface), and a body portion having lateral peripheral surfaces (side surfaces) positioned therebetween (Fig. 11), wherein the upper, lower and lateral surfaces each further comprise a plurality of macro-pores (62, Paragraph [0047]) formed therein, wherein a pore size of the macro-pores are greater than the average pore size within the porous ceramic of the rest of the implant (Fig. 11). Khandkar et al. teaches providing the ceramic implant with additional macropores so that bone can grow in the direction of the skeletal loading and laterally through the substrate in such a manner to create a meshwork of pores for bony ingrowth into the device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lateral walls 26 & 28 of the implant of Müller et al. to add macro pores therealong as taught by Khandkar et al. in order to provide the implant with additional means for facilitating bony ingrowth into the device. 
Regarding Claim 2, the combination of Müller et al. and Khandkar et al. discloses the claimed invention as stated above in claim 1, and Müller et al. further discloses wherein the second porous bone contacting surface has an average pore size equal to the average pore size of the first porous bone contacting surface (Paragraph [0042]).
Regarding Claim 3, the combination of Müller et al. and Khandkar et al. discloses the claimed invention as stated above in claim 1, and Müller et al. further discloses wherein an angle between the first endplate and the second endplate is between 0 degrees to 40 degrees (Fig. 7).
Regarding Claim 4, the combination of Müller et al. and Khandkar et al. discloses the claimed invention as stated above in claim 1, and Müller et al. further discloses wherein a pore density of the first endplate is different at the first porous bone contacting surface than at a porous body contacting bottom surface thereof (The density of the upper porous surface 32 of the upper endplate 22 is less dense than the non-porous solid lower surface of the upper endplate, specifically along the solid portion which encircles the porous surface 32, as seen in Fig. 6).
Regarding Claim 5, the combination of Müller et al. and Khandkar et al. discloses the claimed invention as stated above in claim 1, and Müller et al. further discloses wherein the first endplate and the second endplate each comprise micropores formed by a plurality of struts (see enlargement of porous surface 32 showing structure of struts and pores, Fig. 3, Paragraph [0042]).
Regarding Claim 6, the combination of Müller et al. and Khandkar et al. discloses the claimed invention as stated above in claim 1, and Khandkar et al. discloses wherein pores of the porous body comprise macropores (Fig. 11, Paragraph [0047]).
Regarding Claim 7, the combination of Müller et al. and Khandkar et al. discloses the claimed invention as stated above in claim 1, and Müller et al. further discloses wherein the average pore size of the porous body is larger than the average pore size of the first porous bone contacting surface and an average pore size of the second porous bone contacting surface (See Fig. 3 of Müller and Fig. 11 of Khandkar, Paragraph [0042]). 
Regarding Claim 8, the combination of Müller et al. and Khandkar et al. discloses the claimed invention as stated above in claim 1, and Müller et al. further discloses wherein the first endplate, the second endplate, and the porous body comprise at least one of a biocompatible metal, a polymer, or a ceramic (Titanium, PEEK, ceramic, Paragraph [0038]).
Regarding Claim 9, the combination of Müller et al. and Khandkar et al. discloses the claimed invention as stated above in claim 1, and Müller et al. further discloses an implant frame (42, Figs. 5-8, Paragraph [0050]).
Regarding Claim 10, Müller et al. discloses a surgical implant (implant 20, Figs. 1-8, Paragraph [0037-0050]), comprising: a first endplate (upper endplate 22, Fig. 1) including a first porous bone contacting surface (upper wire, lattice structure, or mesh 32, Fig. 3, Paragraph [0042]) comprising a first elastic modulus (Paragraph [0038]); a second endplate (lower endplate 24, Fig. 1) including a second porous bone contacting surface (lower wire, lattice structure, or mesh 32, Fig. 3); and a body (peripheral walls 26, 28, 20d & 20p, Fig. 6) positioned between the first endplate and the second endplate (Paragraphs [0039-0040]), the body comprising a lattice structure (formed by struts 34 & 36, Figs. 6-7, Paragraphs [0047-0048]) with a second elastic modulus (Paragraph [0038]), wherein pores of the lattice structure are formed by a plurality of struts (apertures formed between each strut 34 & 36, Figs. 6-7); and an instrument engagement feature (42, Figs. 5-8) extending into the body and positioned vertically between the first endplate and the second endplate (Figs. 2 & 6-7).
Müller et al. does not disclose that the body is porous.
Khandkar et al. discloses a porous intervertebral spacer (610, Figs. 10-13, Paragraph [0047]) made from a high strength porous ceramic (Paragraph [0048]) having a relatively high bio-mechanical strength and load bearing capacity, substantially equivalent to natural cortical bone (Paragraph [0012]), the spacer comprising an upper surface (top surface), a lower surface (bottom surface), and a body portion having lateral peripheral surfaces (side surfaces) positioned therebetween (Fig. 11), wherein the upper, lower and lateral surfaces each further comprise a plurality of macro-pores (62, Paragraph [0047]) formed therein, wherein a pore size of the macro-pores are greater than the average pore size within the porous ceramic of the rest of the implant (Fig. 11). Khandkar et al. teaches providing the ceramic implant with additional macropores so that bone can grow in the direction of the skeletal loading and laterally through the substrate in such a manner to create a meshwork of pores for bony ingrowth into the device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lateral walls 26 & 28 of the implant of Müller et al. to add macro pores therealong as taught by Khandkar et al. in order to provide the implant with additional means for facilitating bony ingrowth into the device. 
Regarding Claim 11, the combination of Müller et al. and Khandkar et al. discloses the claimed invention as stated above in claim 10, and Müller et al. further discloses wherein the first elastic modulus is different from the second elastic modulus (The lattice structure of the walls 26 & 28 including struts 34 can elastically deform to absorb impacts, which would yield a different elastic modulus than the first elastic modulus of the upper porous surface 32, Paragraphs [0046-0048]).
Regarding Claim 12, the combination of Müller et al. and Khandkar et al. discloses the claimed invention as stated above in claim 10, and Müller et al. further discloses wherein the plurality of struts comprise irregular and non-uniform shapes and sizes (Each connector 36 is non-uniform and irregular in size in comparison to the struts 34, Fig. 6, Paragraphs [0047-0048]).
Regarding Claim 13, the combination of Müller et al. and Khandkar et al. discloses the claimed invention as stated above in claim 10, and Müller et al. further discloses wherein an angle between the first endplate and the second endplate is between 0 degrees to 40 degrees (Fig. 7). 
Regarding Claim 14, the combination of Müller et al. and Khandkar et al. discloses the claimed invention as stated above in claim 10, and Müller et al. further discloses wherein pores in the first porous bone contacting surface and the second porous bone contacting surface are in communication with the porous body (The pores in the porous surfaces 32 are in fluid communication with the macro-pores in the lateral walls 26 & 28, Fig. 6).
Regarding Claim 15, the combination of Müller et al. and Khandkar et al. discloses the claimed invention as stated above in claim 10, and Müller et al. further discloses wherein the first endplate and the second endplate comprises micropores formed by a second plurality of struts (see enlargement of porous surface 32 showing structure of struts and pores, Fig. 3, Paragraph [0042]).
Regarding Claim 16, the combination of Müller et al. and Khandkar et al. discloses the claimed invention as stated above in claim 10, and Müller et al. further discloses wherein an average pore size of the porous body is larger than an average pore size of the first porous bone contacting surface and an average pore size of the second porous bone contacting surface (See Fig. 3 of Müller and Fig. 11 of Khandkar, Paragraph [0042]). 
Regarding Claim 17, the combination of Müller et al. and Khandkar et al. discloses the claimed invention as stated above in claim 10, and Müller et al. further discloses wherein the first endplate, the second endplate, and the porous body comprise at least one of a biocompatible metal, a polymer, or a ceramic (Titanium, PEEK, ceramic, Paragraph [0038]).
Regarding Claim 18, the combination of Müller et al. and Khandkar et al. discloses the claimed invention as stated above in claim 10, and Müller et al. further discloses wherein a pore density of the first endplate is different at the first porous bone contacting surface than at a porous body contacting bottom surface thereof (The density of the upper porous surface 32 of the upper endplate 22 is less dense than the non-porous solid lower surface of the upper endplate, specifically along the solid portion which encircles the porous surface 32, as seen in Fig. 6).
Regarding Claim 19, Müller et al. discloses a surgical implant, comprising: a first endplate (upper endplate 22, Fig. 1) having a first porous structure (upper wire, lattice structure, or mesh 32, Fig. 3); a second endplate (lower endplate 24, Fig. 1) having a second porous structure (lower wire, lattice structure, or mesh 32, Fig. 3); a body (peripheral walls 26, 28, 20d & 20p, Fig. 6) positioned between the first endplate and the second endplate, the body comprising a network of irregularly shaped and sized struts thereby forming a lattice structure (Each connector 36 is non-uniform and irregular in size in comparison to the struts 34, and the struts and apertures formed between each strut make up a lattice on each side 26 & 28, Paragraphs [0047-0048]); a fusion aperture (30, Fig. 1) extending through the first endplate, the second endplate, and the body (Fig. 6); and an instrument engagement feature (42, Figs. 5-8) extending into the porous body and positioned vertically between the first endplate and the second endplate (Figs. 1-2 & 5-7).
Müller et al. does not disclose that the body is porous.
Khandkar et al. discloses a porous intervertebral spacer (610, Figs. 10-13, Paragraph [0047]) made from a high strength porous ceramic (Paragraph [0048]) having a relatively high bio-mechanical strength and load bearing capacity, substantially equivalent to natural cortical bone (Paragraph [0012]), the spacer comprising an upper surface (top surface), a lower surface (bottom surface), and a body portion having lateral peripheral surfaces (side surfaces) positioned therebetween (Fig. 11), wherein the upper, lower and lateral surfaces each further comprise a plurality of macro-pores (62, Paragraph [0047]) formed therein, wherein a pore size of the macro-pores are greater than the average pore size within the porous ceramic of the rest of the implant (Fig. 11). Khandkar et al. teaches providing the ceramic implant with additional macropores so that bone can grow in the direction of the skeletal loading and laterally through the substrate in such a manner to create a meshwork of pores for bony ingrowth into the device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lateral walls 26 & 28 of the implant of Müller et al. to add macro pores therealong as taught by Khandkar et al. in order to provide the implant with additional means for facilitating bony ingrowth into the device. 
Regarding Claim 20 as best understood, the combination of Müller et al. and Khandkar et al. discloses the claimed invention as stated above in claim 19, and Müller et al. further discloses a frame (outer and inner peripheral solid portion encircling and adjacent to each of the upper and lower porous portions 32, Fig. 6) positioned along an outer perimeter and an inner perimeter of the first endplate and the second endplate, wherein each inner perimeter laterally surrounds the fusion aperture (Fig. 6).

Response to Arguments
Applicant’s amendments, filed 08/29/22, have overcome the objections to claims 1, 6, 8, 10, 12, 13, 17 & 18. 
Applicant’s amendments, filed 08/29/22, have overcome the 112(b) rejections for claims 1, 4, 11 & 18. 
In regards to Applicant’s arguments, filed 08/29/22, with respect to the Ergun et al. rejection: The Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection based on the newly amended claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775